Citation Nr: 0710253	
Decision Date: 04/10/07    Archive Date: 04/16/07

DOCKET NO.  04-11 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland



THE ISSUES

1.  Entitlement to service connection for foot problems.

2.  Entitlement to service connections for spinal problems, 
to include degenerative disc disease of the cervical and 
lumbar spine, claimed as secondary to foot problems.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel
INTRODUCTION

The veteran had verified active duty from March 1969 to May 
1974.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the St. Louis, Missouri, Department of 
Veterans Affairs (VA) Regional Office (RO).  The veteran has 
moved to Maryland and the Baltimore RO now has jurisdiction 
of the claims file.

In August 2004, the veteran requested a hearing with the 
Board in Washington D.C.  In the Appellant's Brief, the 
veteran's representative correctly pointed out that the 
veteran was never scheduled for his requested hearing.  In 
November 2006, the Board sent a letter to the veteran giving 
him 30 days to clarify his request for a hearing.  In the 
letter, it noted that if it did not hear from him during that 
time period it would assume he did not want a hearing.  The 
Board did not receive a response from the veteran within 30 
days; therefore, there is no hearing pending.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran has asserted that he developed foot problems as a 
result of wearing the wrong size boots while in service.  The 
veteran further asserts that he has developed spinal problems 
as a result of his foot problems.  In the veteran's November 
2002 notice of disagreement, he reported that in 1982 he went 
to the VA hospital in Baltimore, Maryland, where he had 
surgery after he was told that his third metatarsal was 
dropped.  There is no indication in the record that any 
attempt was made to obtain these records.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency and must be obtained if 
the material could be determinative of the claim).  These 
records could be probative to the instant issues.  It is 
noted that the service medical records other than some 
physical examinations do not appear available.  Information 
in these documents could place foot pathology closer to 
service.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should attempt to obtain 
any medical records pertaining to the 
veteran from the Baltimore, Maryland, VA 
hospital from 1982.  When the RO/AMC 
requests these records it should also 
request a statement from the hospital 
stating that there are no such records if 
that is the case.

2.  If records are obtained that indicate 
the veteran's foot or spine problems may 
be associated with the veteran's service, 
the RO/AMC should schedule the veteran for 
an examination(s) to determine the 
etiology of any current foot or spinal 
problems, to include degenerative disc 
disease of the cervical and lumbar spine.  
The claims folder must be made available 
to and reviewed by the examiner(s) prior 
to completion of the examination 
report(s), and the examination report(s) 
must reflect that the claims folder was 
reviewed.

Based upon a review of the claims folder, 
the examiner(s) should provide an opinion 
as to whether the veteran has any current 
foot problems that are as likely as not 
(e.g., a 50 percent or greater 
probability) attributable to the veteran's 
service.  If the examiner determines that 
a current foot problem is related to 
service, he/she should provide an opinion 
as to whether such disability has caused 
or aggravated a spinal disability, and, if 
so, to identify the specific spinal 
disability.  Any opinion(s) should be 
accompanied by a written rationale with 
evidence in the claims file and/or sound 
medical principles.

3.  The RO/AMC should readjudicate the 
issues of entitlement to service 
connection for foot problems, and 
entitlement to service connection for 
spinal problems, to include degenerative 
disc disease of the cervical and lumbar 
spine.  If the benefits sought on appeal 
remain denied, the veteran and his 
representative should be provided a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.  The case should 
then be returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



